 In the Matter of THE S. K.WELLMANCo.andUNrrEDSTEELwoRBERsofAMERICA(CIO)Case No. C-2675 (8-C-1496) .Decided October 29, 1943DECISIONANDORDEROn July 17, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions, and re-quested permission to present oral argument before the Board.OnAugust 19, 1943, pursuant to notice served upon all the parties, ahearing for the purpose of oral argument was held before the BoardatWashington, D. C.The respondent and the Union appeared andparticipated therein.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the, findings, conclusions and recom-mendations made by the Trial Examiner, with the additions notedbelow.On August 9,1942, the respondent entered into a collective bargain-ing contract with the MESA, covering the production and maintenanceemployees of its only plant in Cleveland, Ohio. In November 1942,the respondent began operations at a second plant in Cleveland.On March 23, 1943, the contract covering the employees of the firstplant was extended to cover Plant 2. In December 1942, prior to thisextension of the contract, the maintenance department employees ofPlant 2 gathered together in the plant to ask for pay increases.Adiscussion developed between the employees and Carl Spagnola, aMESA steward.Arthur Dalitz, one of the employees present, testi-fied that Spagnola told the employees in the presence of their fore-53 N. L. R. B., No. 45.214 THE S. K. WELLMAN CO.215man, George Stillwagon, that they would have to join the MESA or beout of their jobs; that another employee then asked Stillwagon if theyhad to join the Union; and that Stillwagon replied, "Well, it lookslike it, but, it is up to you fellows. I don't have anything to do withit.I am not a member of the Union so I can't tell you to join or notto join.That is up to you." Stillwagon denied hearing Spagnola'sthreats, and further denied making the above-quoted statement.In March 1943, the Union began organizing the employees in Plant 2.Dalitz testified that in the following month, while the organizationalcampaign was still in its earlystages,Stillwagon told him that "if theC. 1. 0. got in the plant, it would be fulla negroes." Sol Lewis, anotheremployee,testified that Stillwagonmade a similarstatement to him.Stillwagop denied making either of the abovestatements.Dalitz joined the Union in April 1943, and, with the knowledge ofForeman Stillwagon and Plant Engineer Ober, solicited members andattended C. I. O. meetings.On April 17, Dalitz was a member of acommitteerepresenting the Union at a conference in the Board's Re-gional Office at which the Union's petition- for an election was dis-cussed.Dalitz testified that on April 20, Ober came to himand sug-gested that the Union delay its organizational drive until shortlybefore the expiration of the existing MESA contract, stating that, ifthe Union represented Plant 2 and the MESA Plant 1, there would befriction between the unions, and the respondent would be unable totransfer employees from one plant to the other.Dalitz refused tocomply with the request.Dalitz testified further that on the followingday Ober said to him, "after the build-up I gave you and Joe Joyce,all ofa sudden you appear down before the National Labor RelationsBoard on a committee, and what a black eye that give me." Oberdenied making these statements.The next day Dalitz was discharged,the respondent asserting the reason to be that he was too slow and hadimproperly wired two jobs.In finding that Dalitz's discharge was discriminatory, the TrialExaminerrelied in part upon the foregoing statements found by himto have been made by Stillwagon and Ober, which show that therespondent was opposed to the Union's attempt to organize Plant 2because of the difficulties which would arise if differentorganizationsrepresented the employees of the two plants, that the respondentunsuccessfully tried to avert such a situation by requesting Dalitz topostpone the Union's drive, and that the respondent was displeasedwith Dalitz's continuedeffortson behalf of the Union.The TrialExaminerfurther relied upon the respondent's failure to warn Dalitzof his alleged faults prior to his discharge, despite its policyto issuewarning slips;and upon the refutation of the respondent's claim ofgeneralincompetence which was implicit in the fact that Dalitz, whohad had 20 years' experience as an electrician, had been promoted I216DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecently by the respondent and had been commended for his work.The respondent attacks the Trial Examiner's resolution of conflict-ing testimony in crediting Dalitz's and Lewis' testimony that Still-wagon had stated that the plant would be filled with Negroes if theC.J. 0. organized it. It is urged that, since the complaint fails toallege this statement as a specific violation of Section 8 (1) of the Act,the statement must therefore not have been disclosed by the Board'sinvestigation of the case, and consequently must have been a fabrica-tion of Dalitz while on the witness stand, obligingly corroborated byLewis, who heard Dalitz testify.The respondent's contention is notpersuasive.The absence from the complaint of a specific statementattributed to a respondent is by no means a conclusive indication thatevidence of such a statement was not disclosed by the Board's investi-gation.In any event, it does not follow that, because a statement hasnot previously been disclosed on investigation, testimony as, to thestatement should not be credited.The Trial Examiner was in a posi-tion to observe the demeanor of the witnesses, and, in view of this andthe entire record in the case, we believe that his crediting the testimonyof Dalitz and Lewis on this point was justified.The respondent also contends that, even if Stillwagon made thestatement attributed to him on the occasion when Spagnola, the MESAsteward, warned the men in Stillwagon's presence that they wouldhave to join the MESA or lose their jobs, such a statement was not aviolation of Section 8 (1) of the Act.The respondent urges thatStillwagon's reply, "Well, it looks like it . . .," is merely to be taken asmeaning that it looked as if the MESA would "make it miserable" forthe employees if they did not join.We do not think this interpre-tation of Stillwagon's statement represents the natural intendmentof the phrase.When an employee asks a foreman if the employeesmust join a union, after a union steward has told them in the presenceof the foreman that they must do so or lose their jobs, and the foremanreplies, "Well, it looks like it ...... such a remark would naturally betaken as an indorsement of the steward's statement.As such, it isclearly coercive.The respondent likewise attacks the Trial Examiner's use of certainsubsidiary findings in arriving at the conclusion that Dalitz was dis-criminatorily discharged.Thus, the respondent contends that nosignificance should'be attached to the fact that Dalitz received a pro-motion to a higher hourly rating, in view of testimony of the respond-ent's witnesses that he received this only because it had been promisedto him at the time of hiring, and not for merit. In our opinion, apromise of a future wage increase made at the time of hiring is implic-itly conditioned upon the performance of satisfactory service, andwe cannot believe that a probationary employee would be given such THE S. K. WELLMAN CO.217an increaseif his service had not proved satisfactory.We likewisenotethat, although Dalitz was promised the increase after 30 days, itwas actuallynearer60 days when his promotionbecame effective, andthat, although an identical promise was made to Lewis, who was hiredat the same time as Dalitz, Lewis did not receive anincrease. ,Underthese circumstances, the respondent's contention is not persuasive.The Trial Examiner found that no warning slip was issued to Dalitzprior to his discharge, although warning slips were ordinarily usedwhere employees' services were unsatisfactory, and used this fact insupport of his finding of discrimination.The respondent asserts thatthe system of warningslips wasnot in use at Plant 2 until after Dalitz'sdischarge.This contention is not supported by the record.ForemanStillwagon testified that "a coupleof men"received warningslips "afew days before Mr. Dalitz's discharge."The record shows that Dalitz was under the impression, in his con-versations with Ober, that Ober favored the Union as against theMESA. The respondent argues therefrom that Ober did favor theUnion, and that therefore the record does not support the conclusionthat Ober discharged Dalitz for activity on behalf of the Union.Thisargument ignores the time element.Although the record may indi-cate that prior to Dalitz's discharge Ober intimated that he wouldprefer the Union to the MESAafterthe expiration of the MESA con-tract which covered both plants, the record clearly shows that Ober didnot want Plant 2 organized by the Unionbeforethe expiration of theMESA contract, because of the difficulties which the respondent antici-pated in the transfer of employees if the employees of the two plantswere not represented by the same union.Thus,,Ober requested Dalitzto postpone the Union's organizational work until the MESA contractexpired, and then to organize both plants.Dalitz's refusal to com-ply with Ober's request to delay the Union's organizingefforts fits intothe chain of events, as summarized by the Trial Examiner, which ledto the discharge of Dalitz.The respondent finally urges that Dalitz should have taken up hisdischarge under the grievance procedure provided in the collectivebargaining contract with the MESA, and that, because of his failureto pursue and exhaust this remedy, the Board should withhold action,citing a decision of the National War Labor Board,Matter of BriggsManufacturing Company,11 L. R. R. 561. The National War LaborBoard's decisions are not controlling under our Act, and, in anyevent, the case cited is clearly distinguishable from the instant case.,There the War Labor Board refused to consider the request of a1The instant case is likewise clearly distinguishable from Matterof Consolidated AircraftCorporation,47 N. L. R. B. 694, for the reasons stated by the Trial Examiner in rejectingthe contention that Dalitz should have exhausted the grievance procedure under the MESAcontract before coming to the Board. 218DECISIONSOF, NATIONALLABORS RELATIONS BOARDminority union for the reinstatement of seven employees dischargedfor violation of plant rules, on the ground that the employees shouldhave taken up their grievances under the grievance procedure pro-vided in the existing exclusive bargaining contract with the majorityunion.The question before the War Labor Board was what unionshould properly represent the discharged employees in presentinggrievances.No question of discrimination appears to have beenthere involved, as here.Furthermore, as provided in Section 10 (a)of the Act, "The Board is empowered . . . to prevent any personfrom engaging in any unfair labor practice (listed in section 8)affecting commerce.This power shall be. exclusive, and shall not beaffected by any other means of adjustment or prevention that hasbeen or may be established by agreement, code, law, or otherwise."ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, The S. K. Wellman Co., Cleveland, Ohio, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America(CIO) or in any other labor organization of its employees, by dis-charging any of its employees or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or con-dition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to Arthur Dalitz immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority or other rights and privileges;(b)Make whole Arthur Dalitz for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by pay-ment to him of a sum of money equal to that which he normallywould have earned as wages from the date of the respondent's dis-crimination against him to the date of the respondent's offer of rein-statement, less his net earnings during said period;(c) Immediately post in conspicuous places in and about its Plant2, at Cleveland, Ohio, and maintain for a period of at least sixty THE S.K.WELLMAN Co.219(60) consecutive days from the date of posting, notices to its em-ployees stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmativeaction set forth in paragraphs2 (a) and(b) of this Order;and (3)that the respondent's employeesare free to become and remainmembers of United Steelworkers of America (CIO), and are freeto engagein concerted activities within themeaningof the Act,and that the respondent will not discriminate against any employeebecause of membershipin oractivity on behalf of such organiza-tion ;(d)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.CHAIRMAN MILLis took no part in the consideration of the aboveDecision, and Order.INTERMEDIATE REPORTMr. John R. Hill,for the Board.McAfee, Grossman,HanningcENewcomer,by Mr. Maurice F. Hanning,ofCleveland, Ohio, for the respondent.Mr. James Hart,of Cleveland, Ohio, for the Union.STATEMENT OF THE CASEUpon a charge duly filed on April 23, 1943, by United Steelworkers of Amer-ica (CIO), herein called the Union and the C. I. 0., the National Labor RelationsBoard, herein called the Board,by its Regional Director for the Eighth Region(Cleveland,Ohio),issued its complaint,dated June 5, 1943, against The S. K.Wellman Co., Cleveland, Ohio, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce,within the meaning of Section 8(1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were duly served uponthe respondent and the Union.With respect to the unfair labor practices,the complaint alleged, in substancethat the respondent:(1) interfered with, restrained,and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act,by (a) inform-ing certain of its employees in or about February,1943 that they would haveto become members of Mechanics Educational Society of America, Local No. 19,herein called MESA in order to remain in respondent's employ;(b) by advisingone of its employees about April 20, 1943,that the employees should wait untila few weeks before the expiration of its contract with the MESA before changingto the Union;(c) by telling one of its employees on April 20,1943 that it wouldnot be permitted to transfer employees from its Plant 1 to Plant 2, and viceversa, if the Union was in one and the MESA was in the other plant; (d) by 220DECISIONSOF NATIONALLABOR RELATIONS BOARDcriticizing on April 21, 1943, one of its employees for having represented theUnion at a joint conference held on April 17, 1943, in the Board's Regional Officein Cleveland, Ohio,; (e) by advising, in April 1943, certain.of its employees thatall the employees in its Plant 2 would be negroes if the Union organized thatplant; and (2) on or about April 22, 1943 discharged Arthur Dalitz because ofhis union membership and activities.On June 15, 1943, the respondent filedan answer denying the alleged unfair labor practices, and admitting that it isengaged in interstate commerce within the meaning of the Act.Pursuant to notice, a hearing was held on June 17, 18 and 19, 1943 at Cleve-land, Ohio, before Max G. Baron, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The, Board and the respondent wererepresented by counsel, and the Union by its representative, and participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded allparties.At the beginning of the hearing counsel for the Board moved to amendparagraph 4 of the complaint. The motion was granted without objection.,Counsel for the respondent then moved to amend paragraph 4 of the answer,which motion was granted without objection 1During the hearing counsel forthe Board moved to amend paragraph 5 of the complaint. The motion wasgranted over the respondent's objection.'At the close of the Board's case,counsel for the Board moved to amend the complaint to conform to the proofas to formal matters. The motion was granted without objection. Counselfor the respondent then moved to dismiss specified paragraphs of the com-plaint for lack of'proof.The motion was denied. At the close of the hearingcounsel for the respondent moved that the complaint be dismissed for lack ofproof, which motion was taken under advisement.This motion is now denied.Although afforded an opportunity to do so, none of the parties argued orallybefore the undersigned at the close of the case, and none filed any briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe S. R. Wellman Co. is an Ohio corporation engaged at its plants inCleveland, Ohio, sometimes referred to as Plants 1 and 2,' in the manufactureof bi-metallic friction materials for clutch and brake application.During theyear 1942, the respondent purchased raw materials of a value in excess of$200,000, of which approximately 20 percent were purchased from points out-side the State of Ohio.During the same period, approximately 28 percent ofthe finished products sold by the respondent, valued in excess of $200,000, wereshipped by it to points outside the State of Ohio.`The respondent admits that it is engaged in interstate commerce within themeaning of the Act.1 The allegation was added that Mechanics' Educational Society of America, Local No. 19,is a labor organization within the meaning of the Act.2The amendment admitted that Mechanics' Educational Society of America, Local No.19, was a labor organization-within the meaning of the Act.8The allegation was added that Foreman Stillwagon in or about April 1943, advisedcertain'of respondent's employees that all the employees in its Plant 2 would be Negroesif the Union organized that plant.6Plant 2, the one here involved, was also referred to by respondent as "Section 6."Admitted by the respondent in its answer and by stipulation.I THE S. K. WELLMAN CO.II.THEOROANI2ATIONS INVOLVED221United Steelworkers of America (CIO), and Mechanics' Educational Societyof America, Local No. 19, are labor organizations within the meaning of theAct, admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn August 9, 1942, the respondent entered into a collective bargaining con-tract with the Mechanics' Educational Society of America, Local No. 19, cover-ing production and maintenance employees in Plant 1, effective for a periodof one year from the date of approval thereof by the War Labor Board. OnSeptember 2, 1942, the War Labor Board approved the contract. In November1942, respondent put into operation Plant 2.On March 23, 1943, the contractwas extended by agreement to also cover that plant.°B. Interference, restraint and coercionIn December, 1942, shortly before Christmas, a meeting of tha maintenancedepartment employees was held in the plant during working hours, attended bytheir foreman, George Stillwagon.During the meeting, Carl Spagnola, theMESA shop steward, said to the employees in the presence of Stillwagon, thatthey would have to join the MESA if they wanted to hold their jobs. Later inthe meeting Stillwagon in answer to the question by an employee, "Do we haveto join the, union," replied, "Well, it looks like it, but, it is up to you fellows.I don't have anything to do with it. I am not a member of the union so I can'ttell you to join or not to join.That is strictly up to you." Sol Lewis, anotheremployee, testified that on another occasion he told Stillwagon that Spagnolasolicited his membership saying that he would have to sign up or be out of ajob,whereupon Stillwagon answered that he had talked with Spagnola andSpagnola said Lewis would have to join or be out of a job. Stillwagon's failureto deny or challenge Spagnola's threat, made in his presence, not only gavecolor of authority to it, but clearly indicates that he approved of it by hisstatement made at the meeting. Shortly after the meeting Dalitz and severalof the other maintenance employees joined the MESA.?including claims for wrongful dischargeThe employee or his representative had to firsttake up his grievance with his immediate superior; failing adjustment he could appealin turn to the superintendent, then to the president of the company. If not adjustedto the mutual satisfaction of the union and the company the services, of the U. S. LaborConciliation Service were to be used.Still failing a settlement both parties to the contractwere to have the dispute certified to the War Labor Board; (2) membership to the MESAwas not made a condition of employment; (3) all new employees were hired on a 6 monthsprobationary period without seniority; (4) the company reserved the right to suspend, ordischarge for cause, or transfer or lay off for lack of work, any employee, without unjustdiscrimination.7 Spagnola's statement to the employees that they would have to join the MESA ifthey wanted to hold their jobs was testified to by Dalitz. Spagnola admitted that hehad addressed the meeting and solicited membership but denied the threat.Both Spagnolaand Stillwagon admitted that the question was discussed at the meeting as to whetherthe employees were required to join the MESA. In view of Lewis' testimony, not specifi-cally denied by Spagnola or Stillwagon, as to the making' of the statement by Spagnolaon another occasion to the effect that Lewis would have to sign up or be out of a job,Dalitz's testimony as to the making of the statement by Spagnola at the meeting in thepresence of Stillwagon is credited.Dalitz's statement that Stillwagon said it lookedas though the employees would have to join the MESA was denied by Stillwagon. Still-wagon was not impressive as a witness, whereas Dalitz testified in a straightforward andcandid manner.His testimony is accordingly credited.559015-44-vol. 53-16 222DECISIONSOF NATIONALLABOR RELATIONS BOARDIn March 1943, Union activity started in Plant 2.The C. I. O. distributedliterature to the employees going to work. In February 1943, Dalitz quit theMESA." On April 1, Dalitz joined the Union at a meeting of maintenanceemployees held at the home of employee John Cannon. Among those presentbesides Cannon were Dalitz, Joseph Joyce, William Lanehan, Sol Lewis, a womanworker known as Stella, James Hart, international representative of the C. I. O.and two or three others. The merits of various unions were discussed and itwas finally decided to join the C. I. O. Thereafter, Dalitz, Lewis and Joycebecame active in the Union, and with the knowledge of Foreman Stillwagonand Plant Engineer Howard Ober solicited members,° and attended C. I. O.meetii gs.On April 1, the Union filed a petition for investigation and certification ofrepresentativeswith the Regional Office of the Board, of which action therespondent was informed.In April 1943, during the early union activities in the plant, Stillwagon ap-proached Dalitz stating that "if the CIO got in the plant, it would be fullanegroes."On another occasion that month Stillwagon said to Lewis that ifthe C. I O. was brought into the plant, they would have a lot of negroes inthe plant.The undersigned finds, despite the denial of Stillwagon, that Still-wagon made these statements.From the evidence and in view of all the circumstances the undersigned isconvinced and, accordingly, finds that the respondent, by the statements andconduct of George Stillwagon, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.C.The discriminatory discharge of Arthur DalitzDalitz commenced working for the respondent on October 24, 1942, as a main-tenance man, second-class, in Plant 2, at the rate of $1.05 an hour.He hadabout 20 years experience and trainingas anelectrician.Dalitz was com-mended for his work on several occasions by his foreman, George Stillwagonand Plant Engineer Howard Ober, the latteras lateas about April 15, 1943, aweek before Dalitz's discharge.About the latter part of December 1942, Dalitz,on t11e recommendation of Stillwagon, was promoted to maintenance man, first-class, at the highest rate of pay, $1.15 an hour, and was told by Stillwagonthat he was being considered for promotion to assistant foreman.At no timehad any of Dalitz's supervisors complained to him about his work or conduct 10On April 17, 1943, a meeting was held in the Regional Office of the Board inCleveland, Ohio, at which the Union's petition for an election was discussed.The respondent was represented by Ray LaFrance, its General Superintendent,a Mr. Heiser, and Maurice F. Hanning, its counsel ; the MESA by Pauli, itsnational representative, and Coken, its secretary ; the Union by Dalitz, Joyce,8Dalitz stopped paying dues in February 1943, and about the middle of March he toldJoseph Joyce, the then MESA shop steward,that he no longer considered himself a memberof MESA.9 Stillwagon when asked, "Did you know whether they had any of them actually obtainedapplicants for membership in the United Steel Workers of America Union in the plantduring working hours?" replied, "Well,I realize that a couple of them were active in thatmatter."Q.Which couple of them were active?A. "Well,I-the two I recall would be Mr. Dalitz and Mr. Lewis." Stillwagon lateradded Joyce's name Joyce testified that there was a great deal of C. I.O. activity inthe plant and that by April 20, 145 out of about 180 employees signed up for the C. I. O.These findings are based on the testimony of Ober,Stillwagon,Dalitz, Joyce and Worcek.10 These findings are based on Dalitz's testimony and corroborated by Frederick Kling,respondent's Personnel Director,Stillwagon,Ober and Sol Lewis. THES.K.WELLMAN CO.223Cannon and Anne Gryzelecki, and James Hart and Jerry Horan, its internationalrepresentatives.When Dalitz entered the Board's office LaFrance looked upwith great surprise.At this meeting Dalitz for the first time learned that therespondent had signed a contract with MESA and on March 23, 1943, hadextended it to Plant No. 2.11On April 20, Howard Ober, Stillwagon's and Dalitz's superior, came to Dalitzin the plant and suggested that Dalitz and his fellow C. I. O. members in theplant wait until a couple of weeks before the expiration of the respondent'scontract with MESA and then organize both plants.Dalitz replied that all hecould do was to talk to the other men, but that if it involved weakening theposition of the C. I. O. he would rather quit his job than do that, whereuponOber said that the respondent had in mind an increase for the skilled help to$1.40 an hour, and that he had Dalitz in mind for a promotion. Ober went onfurther to state that in the event the C. I. O. did get into Plant 2, and MESAremained in Plant 1, there would be considerable friction between the two unionsand the company would be unable to transfer employees from one plant to theother.On April 21, Ober again talked to Dalitz saying, "after the build-up I gaveyou and Joe Joyce, all of a sudden you appear down before the National LaborRelations Board on a committee and what a black eye that give me." Oberdenied making these statements to Dalitz.He testified that some friction arosein the plant the last week in March or the first part of April. Ober had theimpression that the C. I. O. was actively soliciting memberships, and testifiedthat he had received a complaint from one of the girl employees that the C. I. O.was putting too much pressure on her to sign up.He denied discussing withDalitz the difficulty of transferring employees from one plant to another, butadmitted that he did discuss it with Nurney, vice president and general manager,because the respondent might not be able to make transfers since it appeared thatthe C. I. O. might get into Plant 2.That this was a matter of grave importanceto the respondent is evident from Ober's testimony that if this occurred it wouldrequire the employment of more men in the plant. This is further corroboratedby the fact that up to April 1943, 10 percent of the employees in Plant 2 weretransferred from Plant 1, and since then the ratio has increased to from 40 to 50percent.From the evidence and in view of all the circumstances, the undersignedis convinced, and accordingly finds, that Ober did make the statements attributedto him by Dalitz.On April 21, Dalitz received by registered United States mail a letter datedApril 20, 1943, from MESA notifying him to appear at its meeting on April 26,and answer the charge of "disruption" placed against him.A similar letter wassent to Joyce, Lanehan and Cannon. That Dalitz, who had quit the MESA inFebruary, and Lanehan, who had never been a member of MESA should be calledupon to answer charges, was in keeping with the discharge of Dalitz the follow-ing day.On April 22, Dalitz was called into Ober's office, and in the presence of Loomis,plant manager, Kling, personnel director, Stillwagon and Worcek, the MESAshop steward, was told that his 6 months probation period (under the MESAcontract)was about up ; that he was too slow ; " "that he had done two jobswrong," and he was, therefore, being discharged.The reason stated to Dalitz for his discharge, as testified to by Stillwagon ondirect examination, was that he had done two wiring jobs improperly. It was11 This finding is based on the testimony of Dalitz and corroborated by Joyce.On several occasions Stillwagon had told Dalitz and other employees that he wouldrather havethem take more time and do the job right than try and speed it up and haveto do it over. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDdeveloped at the hearing that one of those jobs, which was performed on AprilIN concerned the wiring of a piece of apparatus called a rectiplater.Dalitz,upon being instructed by Ober to wire it in a certain manner, called the latter'sattention to the fact that according to a diagram which accompanied the appa-ratus the wiring should be done in a different manner.After a short discussionDalitz wired the apparatus in accordance with Ober's oral instructions, upon thelatter's assuming responsibility.Stillwagon testified that' Ober_ had stated toDalitz at the time of the discharge that Dalitz had argued with him about themethod of wiring the rectiplater.Ober, however, testified that he "forgot"about the incident, and admitted specifically that it was not sufficient ground fordischarge.The other job was performed about the last week in March, whenDalitz ran power and light wires through the same conduit in an apparatuscalled a spreader.The spreader functioned, and no complaint was made aboutit until Dalitz's discharge in Ober's office.Foreman Stillwagon admitted that noinstructions had been furnished to Dalitz concerning the method of installingthe power and light wires.Dalitz testified that the reason assigned to him for his discharge was slowness,and during cross-examination, Stillwagon stated that the discharge was for thatreason.Ober testified, to a still different reason for the discharge, namely, completelack of experience, in addition to leaving a switch open.On Dalitz's separationnotice appeared the words, "dismissed incompetent."Ober, Stillwagon, and Kling all testified that a system of warning slips hadbeen adopted and warnings were given to employees whose work or conduct wasnot satisfactory.Yet, no such warning was ever given Dalitz.None of the reasons advanced by either Stillwagon or Ober adequately explainthe discharge.Had the only charges against Dalitz been slowness, it is highlyimprobable that he would not have been first admonished to speed up his work,especially at a time when, as Kling, the respondent's personnel director, admitted,the respondent was trying to hold its employees.Ober himself admitted thatthe incident involving the rectiplater was not an adequate ground.The reasonadvanced by Ober, general incompetence, is refuted not only by Dalitz's pro-motion to maintenance man, Grade A, with a 10-cent increase, in December 1942,but by Stillwagon's repeated commendations of his work 'during February andMarch 1943, according to the credible testimony of Sol Lewis.Nor does Dalitz'srunning both power and light wires through the same conduit appear as anadequate basis for his discharge especially since the spreader functioned properlydespite Stillwagon's failure to instruct Dalitz as to the method of installation.Itis also significant that no complaint about the spreader was made until the verymoment of Dalitz's discharge by Ober.The proximity in time of the occurrence of the following incidents casts lightupon the respondent's true motive in discharging Dalitz.On April 1, Dalitzjoined the,Union.Thereafter he was one of the three most active Union organ-izers among the respondent's employees.On April 17, Dalitz attended the jointmeeting at the Board's Regional Office.On April 20, Ober suggested to Dalitzthat the Union postpone its membership campaign.On April 21, Ober complainedto Dalitz that his appearance before the Board on a Union committee gave Obera "black eye."On the same day Dalitz received a letter from the MESA direct-ing him to account for his C. I. O. activity.On April 22, Dalitz was dischargedby Ober without previous warning.It is quite evident that Dalitz was not discharged for the reasons assignedby the respondent. It is clear that the respondent wanted free rein to transferemployees from one plant to the other.To have one union in one plant andanother union in the other would make it difficult to effect transfers. The sim- THE S. K. WELLMAN CO.225plest expedient to avoid this situation would be to have the same union in bothplants.As early as December 1942, the respondent attempted to accomplishthis purpose by trying to persuade its employees to join the MESA, pointing outthat if the C. I. 0. got into the plant, the employees would be replaced by negroes.This having failed, the C. I. 0. having obtained 145 members out of 180 employeesin the plant, and having filed a petition with the Board for an election, Oberundertook to persuade Dalitz to delay the Union's organization until shortlybefore the expiration of respondent's contract with MESA.Being unable tosway Dalitz from his course, Ober determined on quick action, and 2 days later,discharged him.On the basis of the entire record, the undersigned is convinced and finds thatthe respondent discharged Arthur Dalitz because of his membership in and activ-ities on behalf of the Union, thus discriminating against him in,regard to hishire and tenure of employment, thereby discouraging membership in the Union,and interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act 18 The undersigned further findsthat Ober's statements to Dalitz on April 20 and 21, were also violative of theAct.IV.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above, occurringin connection with the operations of the respondent set forth in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent has discriminatedagainstArthur Dalitz in regard to his hire and tenure of employment. The under-signed will recommend, therefore, that the respondent offer immediate and fullreinstatement to Dalitz to his former or substantially equivalent position, with-out prejudice to his seniority and other rights and privileges, and that therespondent make him whole for any loss of pay he has suffered by reason ofthe respondent's discrimination against him, by payment to him of a sum ofmoney equal to that which he would have earned as wages from the date of suchdischarge to the date of the offer of reinstatement, less his net earnings " dur-ing said period.18 The respondent urges that Dalltz should have followedfirstthe grievance procedureprovided in its contract with MESA before coming to the Board.This is clearly untenableunder the facts in this case.First, this proceeding was instituted by an outside unionnot a party to the contractSecond, Dalitz was not a member of MESA when the contractwas extended to Plant 2.Third, there is no showing that MESA was the collective bar-gaining agent designated by a majority of an appropriate unit.Fourth, Dalitz was engagedin activity against MESA, and it would have been a useless gesture to invoke its repre-sentation in his behalf and expect impartial consideration.14 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,etc., 8 N. L. it. B. 440. ' Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be considered asearnings.SeeRepublac Steel Corporation v. N. L. R.B.,311 U. S. 7.II 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.United Steelworkers of America(CIO) and Mechanics Educational Societyof America,Local No. 19, are labor organizations within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofArthur Dalitz and thereby discouraging membership in a labor organization,the respondent has engaged in and is engaging in unfair labor practices,within*he meaning of Section 8 (3) of the Act.3.By interfering with,restraining,and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices,within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the un-dersigned recommends that the respondent,The S.K.Wellman Co.,Cleveland,Ohio, and its officers,agents, successors,and assigns shall :1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America(010) orany other labor organization of its employees,by discharging or otherwise dis-criminating in regard to their hire or tenure of employment,or any term or con-dition of employment ;(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Offer to Arthur Dalitz immediate and full reinstatement to his former orsubstantially equivalent position,without prejudice to his seniority or otherrights and privileges ;(b)Make whole Arthur Dalitz for any loss of pay he has suffered by reasonof the,respondent's discrimination against him, by payment to him of a sumof money equal to that which he normally would have earned as wages from thedate of discrimination to the date of the respondent's offer of reinstatement lesshis net earnings16 during said period;(c) Immediately post in conspicuous places in and about its plant No. 2, atCleveland,Ohio,and maintain for a period of at least sixty (60) consecutivedays from the date of posting,-notices to its employees stating:(1) thht therespondent will not engage in the conduct from which it is recommended that itcease and desist in paragraph 1 (a) and(b) of these recommendations;(2) thatthe respondent will take the affirmative action set forth in paragraph 2 (a) and(b) of these recommendations;and (3)that the respondent's employees arefree to become or remain members of United Steelworkers of America(CIO), or25 See footnote 14,supra. THE S.K.WELLMAN CO.227any other labor organization, and are free to engage in concerted activitieswithin the meaning of the Act, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalf of suchorganization.(d)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from the re-ceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of'theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.MAx G. BARON,Trial Examiner.Dated July 17, 1943.e